Name: Commission Regulation (EEC) No 3738/92 of 23 December 1992 amending Regulation (EEC) No 2467/92 extending the list of arable crops laid down in Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31992R3738Commission Regulation (EEC) No 3738/92 of 23 December 1992 amending Regulation (EEC) No 2467/92 extending the list of arable crops laid down in Regulation (EEC) No 1765/92 Official Journal L 380 , 24/12/1992 P. 0024 - 0024COMMISSION REGULATION (EEC) No 3738/92 of 23 December 1992 amending Regulation (EEC) No 2467/92 extending the list of arable crops laid down in Regulation (EEC) No 1765/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for producers of certain arable crops (1) and in particular Article 12 thereof, Whereas the inclusion of peas primarily intended for harvest in their fresh state (at the stage of lactic ripeness) on the list of arable crops in respect of which a producer is eligible to receive support, pursuant to Commission Regulation (EEC) No 2476/92 (2), has - unlike the inclusion of sweet corn - given rise to substantial difficulties in respect of certain products and disturbed the traditional market for producers of those products; Whereas the cost of monitoring those peas primarily intended for harvest in their fresh state but ultimately harvested in their dry state (at full agricultural ripeness) would be disproportionate; Whereas peas primarily intended for harvest in their fresh state should no longer be included in the list of arable crops in respect of which a producer is eligible to receive support; whereas producers should no longer be considered eligible for support in respect of subsequent sowings of such peas; whereas the legitimate expectation of producers who have already sown, or undertaken to sow, such peas should be protected; whereas the present situation as regards sweet corn should remain as it is; Whereas the Management Committee for Dried Fodder has not delivered an opinion within the time limit set by the Chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 2467/92 shall be replaced by the following: 'Article 1 The following arable crop is added to Annex I to Regulation (EEC) No 1765/92: CN code Description I. Cereals 0709 90 60 Sweet corn' Article 2 In Annex I, section III, of Regulation (EEC) No 1765/92 the term 'Peas' shall be understood to mean only those peas sown with the intention of harvesting them in their dry state, at full agricultural ripeness. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 July 1992. However, the compensatory payments for the producers of peas provided for in Articles 6, 7 (5) and 8 (3) of Regulation (EEC) No 1765/92 shall be granted to claimants who can prove that they have sown peas other than those admitted under Article 2 above, or made commitments to sow such peas, before 17 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12. (2) OJ No L 246, 27. 8. 1992, p. 11.